WINDELS MARX LANE & MITTENDORF, LLP
156 West 56th Street
New York, New York 10019
Tel: (212) 237-1000
Fax: (212) 262-1215
Charles E. Simpson (csimpson@windelsmarx.com)
David Lopez (dlopez@windelsmarx.com)

Attorneys for the Debtor and Debtor-In-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
In re:                                  :
                                        :                         Chapter 11 Case
NINETY-FIVE MADISON COMPANY, L.P.,      :
                                        :                         No. 21-10529 (SHL)
                      Debtor.           :
                                        :
                                        :
-------------------------------------- -x


                         DECLARATION OF RITA A. SKLAR
                   PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2



         I, RITA A. SKLAR, hereby declare as follows:

         1.    I am the Manager and Sole Member of RAS Property Management, LLC, the

General Partner of Ninety-Five Madison Company, L.P., Debtor-In-Possession (the “Debtor”)

in the above-captioned Chapter 11 case. In addition, I am the holder of 63.4921 % of the

Percentage Interests in the Debtor. As such, I am fully familiar with the facts and circumstances

set forth below based upon my personal knowledge and/or my review of the Debtor’s books and

records.

         2.    I submit this Declaration on behalf of the Debtor in support of the Debtor’s

voluntary petition, filed on March 22, 2021 (the “Commencement Date”), for relief under




{11911044:1}
Chapter 11 of Title 11 of the Unites States Code, 11 U.S.C. §§ 101, et. sec. (the “Bankruptcy

Code”); and pursuant to Rule 1007-2 of the Local Bankruptcy Rules of Bankruptcy Procedure

for the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”).

                                                 I.

                                     Preliminary Statement

         3.    The Debtor has resorted to Chapter 11 Protection in order to ensure that it can

reorganize its business, collect accounts receivables, satisfy its creditors and prosecute claims for

the collection of other funds due to its estate. The Debtor believes that the most efficient way to

do so is to refinance its debt and secure new investment capital under a Chapter 11 Plan of

Reorganization and distribute funds received therefrom (and other funds) in accordance with the

prior scheme provided under the Bankruptcy Code.

                                                 II.

                                      The Debtor’s History

         4.    Since June 1, 1982, the Debtor, and its predecessors, has operated a commercial

building located at 95 Madison Ave., New York New York 10016 (the “Property”).

         5.    The Debtor is the fee simple and title owner of the Property. The Debtor is a

Single Asset Real Estate entity defined in 11 U.S.C. § 101(51B) of the Bankruptcy Code. I am

the Sole Managing Member of RAS Property Management LLC, the Debtor’s general partner

(“RAS”).

         6.    The Debtor is the sole income generating entity which funds its operations. The

Debtor’s taxes, including real estate taxes are paid by the Debtor. Similarly, the operating

expenses, including maintenance and insurance are also paid by the Debtor.



{11911044:1}                                     2
                                      The Debtor’s Business

         7.    Since 1982, I have served as the Debtor’s Manager. The Debtor’s building at 95

Madison Avenue, N.Y., N.Y. provides full service commercial leases and services. The Debtor

employs six (6) employees. The Debtor is streamlining its operations and dramatically reducing

operating expenses.    Within a couple of months, the Debtor will secure new financing to

continue its operations.

         8.    I believe that the Debtor will be able to pay its debts as they come due from

projected operating revenues. In addition, the Debtor is in discussions with various financial

institutions to refinance its debt obligations and the renovation of the Property’s interior space.

         9.    The Debtor is currently facing a systemic problem of a lack of liquidity and debt

load from imposition of judgments and defense expenses disproportionate to its ability to service

such debt. Most importantly, the Debtor is burdened with a default by Vitra, Inc., the Debtor’s

current major tenant, on its lease obligations and the levies and seizures of the Debtor’s cash

deposits. These levies and seizures amount to approximately $516,000.00; while Vitra Inc.’s

unpaid lease obligations amount to $417,646.00 from December 2020 to date.

         10.   As currently constituted, the Debtor will need to restructure its debt under Chapter

11 in order to carry and fulfill the financial obligations it has incurred in the operation of its

business, including judgments and defaulted obligations.

         11.   The Debtor has faced a systemic problem of undercapitalization and is currently

burdened with a debt-load disproportionate to its ability to service such debt. The Debtor

continues to operate its business and anticipates that its income and working capital will increase

and will be sufficient to carry the financial obligations it has incurred in the operation of its

business, including paying in full tax arrears and unsecured debt.



{11911044:1}                                      3
                                               III.

                                       First-Day Pleadings

         12.   The Debtor will file certain First-Day Pleadings, nunc pro tunc, to ensure that the

Debtor’s business continues to function during the chapter 11 case.

         13.   For the reasons set forth below, I submit that the relief requested in the First-Day

Pleadings is necessary to enable the Debtor to operate with minimal disruption during the

pending of its chapter 11 case and approval of the First Day Pleadings is warranted.

                                       First-Day Pleading

         14.   The Debtor will file a retention application contemporaneously herewith for its

chapter 11 counsel, Windels Marx Lane & Mittendorf, LLP, and its accountants, Gruber

Palumberi Raffaele Fried, CPAs, P.C.

                                               IV.

                         Information Required by Local Rule 1007-2

         15.   In accordance with Local Rule 1007-2, the schedules attached hereto provide

certain information related to the Debtor.

         16.   Pursuant to Local Rule 1007-2(a)(3), Schedule 1 hereto lists the names and

addresses of the members of, and attorneys for, any committee organized prior to the

Commencement Date and a brief description of the circumstances surrounding the formation of

committee and the date of its formation.

         17.   Pursuant to Local Rule 1007-2(a)(4), Schedule 2 hereby lists the following

information with respect to the each of the holders of the Debtor’s twenty (20) largest unsecured

creditors, excluding insiders: the creditor’s name, address (including the number, street,

apartment or suite number, and zip code, if not included in the post office address), telephone



{11911044:1}                                    4
number, e-mail address; the name(s) of person(s) familiar with the Debtor’s accounts, the

approximate amount of the claim, and an indication of whether the claim is contingent,

unliquidated, disputed or partially secured.

         18.   Pursuant to Local Rule 1007-2(a)(5), Schedule 3 hereto provides that there are no

holders of secured claims against the Debtor.

         19.   Pursuant to Local Rule 1007-2(a)(6), Schedule 4 hereto provides a summary of

the (unaudited) assets and liabilities for the Debtor as of February 18, 2020.

         20.   Pursuant to Local Rule 1007-2(a)(7), Schedule 5 hereto provides the following

information: the number and classes of shares of stock, debentures, and other securities of the

Debtor that are publicly held and the number of record holders thereof; and the number and

classes of shares of stock, debentures, and other securities of the Debtor that are held by the

Debtor’s directors and officers, and the amounts so held.

         21.   Pursuant to Local Rule 1007-2(a)(8), Schedule 6 hereto provides a list of all of the

Debtor’s property in the possession or custody of any custodian, public officer, mortgagee,

pledgee, assignee of rents, secured creditor, or agent for any such entity, giving the name,

address, and telephone number of each such entity and the location of the court in which any

proceeding relating thereto is pending.

         22.   Pursuant to Local Rule 1007-2(a)(9), Schedule 7 hereto provides a list of the

premises owned, leased, or held under other arrangement from which the Debtor operates its

business.

         23.   Pursuant to Local Rule 1007-2(a)(10), Schedule 8 hereto provide the location of

the Debtor’s substantial assets, the location of its books and records, and the nature, location, and

value of any assets held by the Debtor outside the territorial limits of the United States.



{11911044:1}                                      5
         24.   Pursuant to Local Rule 1007-2(a)(11), Schedule 9 hereto provides a list of the

nature and present status of each action or proceeding, pending or threatened, against the Debtor

or its property where a judgment against the Debtor or a seizure of its property may be imminent.

         25.   Pursuant to Local Rule 1007-2(a)(12), Schedule 10 hereto provides a list of the

names of the individuals who comprise the Debtor’s existing senior management, their tenure

with the Debtor, and a brief summary of their relevant responsibility and experience.

         26.   Pursuant to Local Rule 1007-2(b)(1)-(2)(A), Schedule 11 hereto provides the

estimated amount of monthly payroll to the Debtor’s employees (not including officers,

directors, stockholder, and partners) and the estimated amount to be paid to officers and the

estimated amount to be paid to officers, stockholders, directors, members of any partnership, and

f9inancial and business consultants retained by the Debtor for the thirty (30) days period

following the filing of the Debtor’s Chapter 11 Petition, as the Debtor intends to continue to

operate its business.




{11911044:1}                                    6
                                           Schedule 1

                                          Committees

         Pursuant to Local Rule 1007-2(a)(3), to the best of the Debtor’s knowledge and belief,
there were no committees organized prior to the order for relief in the Debtor’s chapter 11 case.




{11911044:1}                                    8
                                                     Schedule 2

                    List of 20 Largest Unsecured Creditors (Excluding Insiders)1

         Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of
February 18, 2020, the twenty (20) largest non-contingent, unsecured claims against the Debtor,
excluding claims of insiders as defined in 11 U.S.C. § 101.2

                                                                                               C
                                            Contact, Mailing Address,
                                                                                Nature of      U         Amount of
No.                Creditor                  Telephone Number/Fax
                                                                                 Claim         P          Claim
                                                 Number/Email
                                                                                               D3
                                                                                               U
1               SEE ATTACHED




1
  The information herein shall not constitute an admission of liability by, nor is it bind on, the Debtor. All claims are
subject to customary offsets, rebates, discounts, reconciliations, credits and adjustments, which are not reflected in
this Schedule.
2
  The schedule will be amended to reflect PRIORITY Unsecured Creditors not known to the Debtor at the time the
List of the Twenty (20) Largest Unsecured Creditors was filed with the Bankruptcy Court (Docket No. 3). An
amended List of Unsecured Creditors will be filed pursuant to Local Bankruptcy Rule 1007-1.
3
  C: Contingent; U: Unliquidated; D: Disputed; P: Partially Secured

{11911044:1}                                               9
      Fill in this information to identify the case:

                   NINETY-FIVE MADISON COMPANY, LP
      Debtor name __________________________________________________________________
                                               Southern
      United States Bankruptcy Court for the: ______________________              NY
                                                                     District of _________

                                 21-10529-shl
                                                                              (State)                                                     x Check if this is an
                                                                                                                                          
      Case number (If known):   _________________________
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
        Vitra, Inc.                           Mark Levenson                    Judgment            Contingent/                                           $1,855,880.00
1
        7528 Walker Way                       (973) 643-5756                                       Disputed
        Allentown, PA 18106                   mlevenson@sillscummis.com

2       Verill Dana LLP                      Robert Laplaca, Esq.             Legal Services       Disputed                                               $875,000.00
        355 Riverside Avenue                (203) 222-3110
        Westport, CT 06880                  rlaplaca@verrill-law.com

3      NYC Department of Finance                                              Real Property        Disputed                                               $1,292,470.00
       P.O. Box 680                                                           Taxes
       Newark, NJ 07101--0680

                                            Danielle C. Lesser, Esq.          Legal Services        Disputed                                             $204,140.00
4     Danielle C. Lesser, Esq.
      Morrison & Cohen                      (212) 735-8702                    (Receiver)
       909 Third Avenue                     dlesser@morrisoncohen.com
       New York, NY 10022
      Rosenberg Feldman Smith, LLP          Michael Smith                    Legal Services        Disputed                           $3,500,000.00      $189,328.86
5
      520 White Plains Road, Ste. 500       (212) 682-3454
      Tarytown, NY 10591                    msmith@rfs-law.com

                                            Wayne L. Desimone, Esq.          Construction          Disputed                                              $26,644.50
6     Harty Built, LLC
      300 Park Avenue, 13th Floor           (212) 233-9772                   Services
      New York, NY 10022                    wldesimone@aol.com


       Agir Electrical, Ltd.                 Stuart R. Berg, Esq.            Construction          Disputed                                              $11,494.49
7
       61 Plainfield Road                   (516) 747-9494                   Services
       Albertson, NY 11507                   srberglaw@aol.com

                                            Rita A. Sklar                     Loans                Disputed                                              $355,034.83
8     Rita A. Sklar
      8 East 83rd Street                    (212) 628-0784
      New York, NY 10028




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
    Debtor
                   NINETY-FIVE MADISON COMPANY, LP
                 _______________________________________________________                                                21-10529-shl
                                                                                                Case number (if known)_____________________________________
                 Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff

       Estate of Lois Weinstein              Jeffrey Barr, Esq.           Partnership Share       Disputed                          $5,000,000.00     $4,500,000.00
9
       c/o Jeffrey Barr, Esq.                (212) 227-1834
       225 Broadway, Ste. 3110               jeffreyabarr@gmail.com
       New York, New York 10007

10     Everest Scaffolding Inc.             Antonio Solis                 Trade Debt                                                                   $14,861.42
       1150 Longwood Avenue                (718) 328-1004
       Bronx, New York 10474               antonio@everestscaffolding.com


11    First Insurance Funding Corporation Cynthia Knapp                   Funding                                                                      $24,315.68
      450 Skokie Blvd, Ste. 1000          (516) 719-7806
      Northbrook, Illinois 60062-7917


12
       TEI Group                            Michael Staub                  Repairs                                                                    $20,336.25
       30-30 47th Ave., Ste. 610            (646) 294-2283
       Long Island City, New York 11101

13




14




15




16




17




18




19




20




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
                                                     Schedule 3

                                  List of Holders of Five (5) Larges Claims

           Pursuant to Local Rule 1007-2(a)(5), there are no holders of secured claims against the
Debtor.

                                                                                    C
                                           Contact, Mailing Address,
                                                                        Nature of   U    Amount of
No.               Creditor                  Telephone Number/Fax
                                                                         Claim      P     Claim
                                                Number/Email
                                                                                    D4
         N/A




4
    C: Contingent; U: Unliquidated; D: Disputed; P: Partially Secured

{11911044:1}                                              10
                                       Schedule 4

                    Summary of the Debtor’s Assets and Liabilities

Assets:
Real Property        $ 56,400,000.00
Personal Property    $ 8,500,000.00
Total Assets         $ 64,900,000.00
                                            Liabilities
                                            Secured Claims              $        0.00
                                            Unsecured Priority Claims   $        0.00
                                            Unsecured Claims            $ 9,369,506.03
                                            Total Liabilities           $ 9,369,506.03




{11911044:1}                               11
                                         Schedule 5

                                   The Debtor’s Securities

         Pursuant to Local Rule 10007-2(a)(7), the Debtor has not issued securities that are
registered with the Securities and Exchange Commission.




{11911044:1}                                 12
                                            Schedule 6

                     The Debtor’s Property Not in the Debtor’s Possession

         Local Rule 1007-2(a)(8) requires the Debtor to list property that is in the possession of
custody of any custodian, public officer, mortgagee, pledgee, assignee of rents, secured creditor,
or agent for any such entity. To the best of the Debtor’s knowledge and belief, there is no
property not in the Debtor’s possession; except for funds seized from the Debtor’s bank accounts
by the Dutchess County Sheriff’s Office.




{11911044:1}                                    13
                                          Schedule 7

Pursuant to Local Rule 1007-7(a)(9), the following lists the property or premises owned, leased,
or held under other arrangements from which the Debtor operates its business.

Tenant              Landlord           Street Address        City         State    ZIP Code

Vitra, Inc.         Debtor             95 Madison Ave.       New York     NY       10016

M&T Bank            Debtor             95 Madison Ave.       New York     NY       10016

Lee & Low Books Debtor                 95 Madison Ave.,      New York     NY       10016
                                       Suite 1204-07




{11911044:1}                                  14
                                             Schedule 8

                        Location of Debtor’s Assets, Books, and Records


         Pursuant to Local Rule 1007-2(a)(10), the following lists the location of the Debtor’s
substantial assets, the location of its books and records, and the nature, location, and value of any
assets held by the Debtor outside the territorial limits of the United States.


                              Location of Debtor’s Substantial Assets

         The Debtor’s assets of approximately $64,900,000.00 are located in the State of New
York.


                                         Books and Records

         The Debtor’s books and records are at the Debtor’s office located at 95 Madison Avenue,
New York, New York 10016 and the offices of its accountants, Gruber Palumberi Raffaele Fried,
CPA’s, LLP, located at 7 Penn Plaza, New York, New York 10001.


                             Debtor’s Assets Outside the United States

         The Debtor maintains no assets outside the United States




{11911044:1}                                      15
                                           Schedule 9


         Pursuant to Local Rule 1007-2(a)(11), the following is a list of the nature and present
status of each action or proceeding, pending or threatened, against the Debtor or its property
where a judgment against the Debtor or seizure of its property may be imminent.

       Action or Proceeding               Nature of Proceeding           Status of Proceeding

SEE ATTACHED




{11911044:1}                                   16
                                         Schedule 10

                                     Senior Management

        Pursuant to Local Rule 1007-2(a)(12), to the best of the Debtor’s knowledge and belief,
the following is a list of the names of individuals who comprise the Debtor’s existing senior
management, their tenure with the debtor, and a brief summary of their relevant responsibilities
and experience.

        Name & Position                          Responsibilities & Experience
Rita A. Sklar, Manager and Sole    General oversight of the Debtor’s operations.
Member of RAS Property
Management, LLC, the General
Partner of the Debtor




{11911044:1}                                  17
                                           Schedule 11

                                             Payroll

         Pursuant to Local Rule 1007-2(b)(1)-(2)(A) and (C), the following provides the estimated
amount of monthly payroll to the Debtor’s employees (not including officers, directors, and
stockholders) and the estimated amount to be paid to officers, stockholders, directors, and
financial and business consultants retained by the Debtor for the 30-day period following the
filing of the chapter 11 petition.

   Payments to Employees (Not Including
    Officers, Directors, and Stockholders)               $ 10,660.60

   Payments to Officers, Stockholders, and
                 Directors                               $    00.00

      Payment to Financial and Business
                Consultants                              $    00.00




{11911044:1}                                    18
